 COLEMAN BROS. CORPORATION393Coleman Bros. CorporationandOmer FortinandHoisting andPortable Engineers Local No. 4, International Union of Oper-ating Engineers;MassachusettsLabor Relations Division ofNew England Road Builders Association,Parties to theContractHoisting and Portable Engineers,LocalNo. 4, InternationalUnion of Operating Engineers,and its business agent, LarryP. SalvucciandOmer FortinandColeman Bros. Corporation;Massachusetts Labor Relations Division of New England RoadBuildersAssociation,Parties to the Contract.CasesNos.1-CA-3710 and 1-CB-717. October 23, 1962DECISION AND ORDEROn June 20, 1962, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief and the Respondents filed briefs in support ofthe Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the ex-ceptions and briefs and hereby adopts the findings, conclusions, andrecommendation of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaintherein(issuedFebruary13, and amendedMarch 2, 1962,chargesfiled February 5, 1962)alleges that,since on or about September1, 1961, the Com-pany has violatedSection 8(a)(3) and(1) of the National Labor Relations Act, asamended, 73Stat.519, by givingeffect to a collective-bargaining agreement whichrequiresthat the Unionshall be the exclusive source ofsupply foremployees withinits jurisdiction,by giving effect to an arrangement' or practice which requires orcauses discrimination against employees or applicants because of nonmembershipin the Union,and also by discriminating against Fortin because of his nonmember-i This term is here used inclusively and covers the alternative allegations concerning anoral agreement or understanding.139 NLRB No. 25. :394DECISIONSOF NATIONALLABOR RELATIONS BOARDship or the Union's refusal to approve him for employment; and that the Union hasviolated Section 8(b)(1) (A) and (2) by maintaining and enforcing a collective-bargaining agreement described as above, by compelling the Company to employonly members of or persons approved by it, by maintaining and enforcing an arrange-ment or practice which requires the Company to discriminate against employeesbecause of nonmembership in the Union, and by causing the Company to discrimi-nate against Fortin because of his nonmembership or because of the Union's refusalto clear him.The answers as amended deny the allegations of violation.A hearing was held before Trial Examiner Lloyd Buchanan at Fall River, Massa-'chusetts, on March 22, 1962. Pursuant to leave granted to all parties, briefs havebeen filed by the General Counsel, the Company, and the Union, the time to do sohaving been extended.This is one of a series of three cases (each is a consolidated case), the other twoinvolvingDaniel O'Connell's Sons, IncorporatedandDravo Corporation.In addi-tion to the respective employer respondents, each of the three cases names as re-spondents the Union herein and its business agent, and Fortin as the Charging Party.The cases were heard at approximately the same ,time, being scheduled for andopening on successive days.FINDINGS OF FACT (WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, a Massachusetts corporation withprincipal office and place of business in Boston, Massachusetts, has been engaged ingrading and earth removal at a jobsite in Raynham, Massachusetts; that it annuallypurchases and causes to be transported in interstate commerce large quantities ofsupplies and materials, and receives such to the extent of more than $50,000 frompoints outside the Commonwealth of Massachusetts; and that it is engaged in com-merce within the meaning of the Act.Itwas admitted and I find that the Union is a labor organization within the mean-ing of the Act.H. THE UNFAIR LABOR PRACTICESFortin is and has been a member of Local 98 of this same international union, theOperating Engineers.There is no issue here concerning his general experience al-though there is testimony that he said that he would like to work on a grader. In1960. while employed by Coleman elsewhere on a job which was about to be finished,Fortin had turned down an offer for longer employment by another employer, andHagan, Coleman's superintendent, had expresesd his appreciation and told Fortin tolook him up if he thereafter needed work in the area. If this testimony was sub-mitted to show a discriminatory refusal to employ Fortin on the instant site, it pro-vides a motive rather to support the Company's position that he was in fact offereda job here.Now, early in September 1961, Fortin recalled himself to Job SuperintendentHagan on the Raynham site, told him he was looking for work, and was informedthat there would be a job for him in about 2 weeks; the Company first had to putits own keymen to work (there is no issue in this respect); and Fortin should stopin as often as he could.There was one machine with an operator on the job atthat time.Fortin did stop by about every other day thereafter.Two or three days after this conversation Fortin again spoke to Hagan, whotold him that it looked good for a job, machinery was coming in, and that he shouldkeep checkingStill according to Fortin, Hagan told him about 2 days later that amachine was coming in on Friday or Saturday, and that he would have a job forhim on Monday morning.Hagan thereupon took Fortin to where Cardoza, thejob steward, was working.The latter asked for Fortin's union book and, shown it,allegedly remarked that Fortin could go to work as far as he, Cardoza, was concerned,but that he would have trouble with Salvucci, the Union's business agentWithout specifically denying this, Cardoza testified that Hagan declared that Fortinwould be put on as soon as something was available, Cardoza replying that it wasall right with him, further that Fortin said that he had operated cranes, dozers, andgraders, and would like to get on a grader, to which Cardoza replied that there wereno grader jobs at the time and he would call Fortin if a man were needed for that,and then told Fortin to leave his name and address.Cardoza also asked Fortin-whether he could run a rubber-tired scraper known as a DW-21, and Fortin repliedin the negativeCardoza testified also that as steward he checks the books of newmen whom he does not know, to see whether their dues are paid up (there is a 7-daymembership requirement) and that a new man generally produces his book withoutbeing asked, as Fortin now didOn his part, Fortin did not deny this latter. COLEMAN BROS. CORPORATION395According to Fortin, when he came to the site the following Monday ready towork, Hagan told him that Salvucci "sent a man down" for a job Fortin was sup-posed to have, and that Hagan "didn't want to get involved one way or the other."But stillaccording to Fortin, the new operatorwas not thereat the time, and in factarrived later and then went to work.Aside from Fortin's uncertainty as to dates (the machine on which he was to workarrived on September 29, not early that month, and he was to start on October 2),he impressedme in thisand the othercases as forgetful and unreliable.The impor-tant remarks which he attributed to Cardoza to showunioncontrol of these jobsand Salvucci's opposition do not appearat all in a statementwhich he previouslyissued.Also of some althoughlesser significance is hiscontradictory earlier state-ment that he went to the job daily.The testimony which I credit does not show thatCardoza or Salvucci indicated to Fortin that the Union opposed his employment.His inconsistency in attempting to show that they did reflectson hiscredibility.It should further be noted that there is no evidence to support the General Coun-sel's claimthat, because of the writtenagreementbetween the Company and theUnion, Cardoza, the Union's agent,isalso anagent of the Company so that if heinterfered, the Company would be liable therefor even if it simultaneously putFortin to work'Hagan testified reliably that 2 or 3 weeks after Fortin had approached him onthis job, he told Fortin that he expected the D-4 machine the following Monday.He had previously told Fortin that it was the Company's custom toput its own mento work first and that most of the machines arrived at the job with operators.Hagan's recollection was severaltimes refreshed,and he found it necessary to dis-avow his priorstatementthat he would not have hired Fortin because he was nothired by the Union.While that prior statement constitutesan admission againstinterest,as Haganthere continued that he would feel obligated to replace a man whohad not been cleared by the Union, he added the remark that this had never hap-pened but he was stating his "understanding of what [he] would have to do."Here we must note first that, aside from the question of evidence of any agree-ment tothat effect between the Company and the Union, the requirement of clear-ance is notunlawful in the absence of proof of discriminatory refusal to refer orto hire.2As for any unlawful practice based an Hagan's understanding or mis-understanding of anagreement, practice cannot be found in the face of the state-ment that it had never happened.Nor should we overlook that fact that in thatsame earlier statementHagan had declared that "there is no obligation to get ouroperators solely through the union or to clear the new hires through it. I havenever followed the practice."From Hagan's prior statement it appears that it was during his second conversa-tion with Fortin on this job that he referred the latter to Cardoza, who then toldHagan that nothing could be done for Fortin; and Hagan then told Fortin tostraighten it out with Salvucci.From Fortin's testimony that during his secondconversation with Hagan the latter said that he expected several machines he fol-lowing week,it appearssimilarly that the conversation with Cardoza and the latter'sreference to Salvucci occurred prior to Fortin's third conversation with Hagan,when he was told to come to work on the following Monday. Thus it wouldappear that Hagan did not in fact refuse employment to Fortin because of anyobjection by Cardoza or Salvucci, but on the contrary told him to come to work.Despite his earlier statement that if the situation arose he would release a manwho did not obtain union clearance, Hagan testified definitely first that most oper-ators come with the machines so that he does not generally call the Union formen; that men report to the steward (Hagan does not send them to him)after they are hired; and that it is not his understanding that, if the steward saysthat a man is not a member of the Union and has not been cleared, the man mustbe releasedAsked to explain why he told Fortin to see Salvucci when the latterappeared on the site on October 2, Hagan explained that, although it was nothis concern, he was suggesting that Fortin straighten out his foreign hook withthe Union. If this early form of notice required by the contract after employmentwas to avoid delay or possible argument with the Union, it falls short of proof ofviolation,coming asitdid after an offer to employ Fortin. In the latter connec-tion,we must note Fortin's admission that Hagan, when he told him to come towork on Monday morning, knew that Fortin was not a member of Local 4, theUnion herein.Pressed toexplainwhy he sent Fortin to see Cardoza, Hagan testified that it wasthe steward's practice to look at their union books as the men came on the job, "so,2 Lo.,al 357, International Brotherhood of Teamsters, etc v, N L R B ,365 U S 667 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat [they] would be all straightened out and ready to go to work," and to assist incompliance with the requirement of membership after the probationary period.Notice was thus given to the steward even though Fortin had not yet been hired,but in contemplation of such hiring. (It is not Hagan's understanding that underthe existing agreement the steward is required to speak to an employee beforehiring.)In this connection it must be noted that Hagan hired others who werenot members of the Union but did not send them to see Cardoza, in at least onecase, he saw the new employee speaking with Cardoza afterward.While broughtout presumably to show Hagan's reliance on the Union, this latter testimony con-termng hiring nonmembers supports the Respondents' position that there is nounlawful or exclusive arrangement or practice.Similarly and aside from questions of credibility as they bear on the allegationsof violative arrangement or practice, the definite offer of a job beginning October 2,made to Fortin the week before, effectively contradicts such allegations.Moredeterminative than Hagan's belief of what he would do in a hypothetical situationis the fact that he told Fortin to come to work on Monday morning.Omitting for the present the issue concerning failure to employ Fortin on October 2,which will next be considered, in connection with the allegation of actual and directdiscrimination against him, this testimony concerning Fortin's visits and conversa-tions, culminating in Hagan's telling him to report on Monday morning, does notprove an unlawful arrangement or practice. Several times the evidence appears tobe topsy-turvy, with Fortin's testimony suggesting that the Company did not dis-criminate against him, while Hagan admitted to an impression of a restrictive ifnot violative understanding.Despite Hagan's prior statement of his understandingof a situation which had not arisen, such testimony is hardly of the type on which Iwould rely. In short, a finding of unlawful arrangement or practice should be basedon actual events and reasonable inference drawn from them, not on an admissionof what a company representative would have done on the basis of his understandinghad the occasion arisen.The General Counsel's burden of proof has not here beenmet.As for the job opportunity on October 2, Fortin was anything but convincingas he testified concerning what occurred when he arrived on that day. I creditHagan's testimony that Fortin was not on the site when work began that morning,that the job was then given to another man, and that they were working about anhour before he saw Fortin.Whatever the time when Cardoza saw the new operator,Silva, operating the machine, that man was hired and apparently started to workbefore Fortin arrived.That Silva was referred by the Union does not alter thesefacts or negate the opportunity offered to Fortin.Although he admitted that he told Fortin to see Salvucci, as we have seen, Hagandenied that he said that he would talk with Sulvucci to see what the difficulty wasbetween him and Fortin, and further denied that he told Fortin on the followingday, when the latter reported that Salvucci said he had no objection and was notstopping Fortin from working, that Fortin "know[s] better than that": he wouldneed Salvucci's clearanceMy credibility finding in connection with these latterremarks is supported by the apparent inconsistency implied in Fortin's testimony:quite experienced in these matters, Hagan had without consulting the Union toldFortin to come to work; now he allegedly told Fortin that he was helpless in thematter as he defered to Salvucci and then said that he would himself talk to Salvucci!This analysis supports my observations of demeanor and credibility findings generally.I find that Fortin was not put to work on October 2 because he arrived late, notbecause of union refusal to clear him or discrimination by the Company.I confess to greater doubt in this case than in the other two, particularly becauseof Hagan's prior affidavit.But the quality of Fortin's testimony and his so apparentuncertainty are more persuasive and encourage the finding that he was offereda job and was not discriminated against, and that the Union did not interfereor attempt to cause discrimination.Whatever suspicion may be aroused by the fact that Fortin has not been employedas an engineer for a long time, with the implication of union interference and causa-tion, we have seen that he failed to avail himself of one opportunity for employment.This is not to say that the offer of a lob at one time itself disposes of the questionwhether Fortin was at other times discriminatorily denied employment and whetherthe Union interfered or attempted to cause the discrimination as alleged.But thespecific opportunity to work is relevant to the general issues; no other particularoccasion is cited and proved. HENDRIX MANUFACTURING COMPANY, INC.397As for the collective-bargaining agreement,3the hiring provisions of the RedBook Agreement so-called, which are admittedly binding on the Company andapplicable to this job, are claimed by the General Counsel to be unlawful or at leastambiguous despite the reference to procurement of workmen from other sources.But an exclusive hiring hall arrangement is violative only if it is limited to some.and excludes others, or if there is a refusal to refer .4The provision for notice to theUnion of the need for qualified workmen, with the reference to such workmen"procured"in that mannermay suggest limitation to members since there followsa reference to nonmembersprocured from other sources.But there is no actuallimitation to members, and certainly no exclusive hiring hall where mention ismade of employees "provided from other sources."The agreement, if obscure orambiguous, is not violative.None of the alternative allegations of violation hasbeen sustained.Upon the basis of the above findings of fact and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.The Company is engaged in commerce within themeaning ofthe Act.2.Hoisting and Portable Engineers, Local No. 4, International Union of Op-erating Engineers, is a labor organization withinthe meaningof Section 2(5) ofthe Act.3.The Company has not engagedin unfairlabor practices within the meaningof Section8 (a) (3) or(1) of the Act.4.The Union has not engaged in unfair labor practices withinthemeaning ofSection 8(b)(1)(A) or (2) of the Act.[Recommendations omitted from publication.]3 Omission of reference to this, in both the recital and argument portions of the GeneralCounsel's brief, may reflect abandonment of the allegation.4Local 357, International Brotherhood of Teamsters, etc. v. N.L.R.B.,365 U.S. 667.Hendrix Manufacturing Company,Inc. andLodge 635,Inter-nationalAssociation of Machinists,AFL-CIOandInterna-tional Brotherhood of Boilermakers,Iron Shipbuilders,Black-smiths, Forgers,&Helpers,Charging PartyHendrix Manufacturing Company,Inc.andLodge 635,Inter-nationalAssociation of Machinists,AFL-CIOandInterna-tional Brotherhood of Boilermakers,Iron Shipbuilders,Black-smiths,Forgers,&Helpers,JointPetitioner.CasesNos.15-CA-1977 and 15-RC-2400. October 23, 1962DECISION, ORDER, AND SECONDDIRECTION OF ELECTIONOn March 22, 1962, Trial Examiner Benjamin B. Lipton issued hisIntermediate Report in the above-entitled. proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, and recommending further thatthe election held on August 10, 1961, in Case No. 15-RC-24001 be set1Pursuant to a Stipulation for Certification Upon Consent Election dated July 21, 1961.139 NLRB No. 10.